DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 07/22/2021 is acknowledged.  The arguments have been considered but are not persuasive.  The inventions listed as Inventions 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons of record:
KR 10-2014-0092284 (07/23/2014; IDS filed 08/20/2020) teaches an Escherichia coll strain transformed with a vector carrying a lipoxygenase encoding gene having the nucleotide sequence of SEQ ID NO: 1, which is of 99% identity (3159/3160) with SEQ ID NO: 9 of claim 1 and a hydroperoxide lyase encoding gene having the nucleotide sequence of SEQ ID NO: 3, which is of 100% identity (1557/1557) with SEQ ID NO: 12 of claim 1, stating that lipoxygenase and hydroperoxide lyase are enzymes playing critical roles in the biosynthesis of 1-octen-3-ol, which is a main component responsible for the perfume of Tricholoma matsutake (see paragraphs [0008], [0011],    [0014],    [0021], and [0043]).  See document Incoming Written Opinion of the ISA dated 08/20/2020. Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-6 are under consideration in this Office Action.


Claim Objection
3.	Claims 1-6 are objected to for reciting [Claim 1] to [Claim 6].  Appropriate correction is required by removing [Claim 1] to [Claim 6] from the claim set filed 08/20/2020.

 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the phrase “base sequence selected from Sequence Listings 9, 10, and 11 encoding lipoxygenase and a base sequence of Sequence Listing 12 encoding hydroperoxide lyase” which renders the claim vague and indefinite since the meaning of the phrase is not known and it is uncertain if the claim is limited to any specific nucleotide sequence encoding a hydroperoxide lyase and any specific nucleotide sequence encoding a hydroperoxide lyase.
	For examination purposes it is assumed that the claim is not limited to any of SEQ ID NOs: 9-12 encoding lipoxygenase and hydroperoxide lyase.

Claim 2 recites the phrase “transforming and incubating the yeast expression vector into a yeast to confirm the biosynthesis of 1-octen-3-ol” which renders the claim vague and indefinite since it is unclear how to confirm the biosynthesis of 1-octen-3-ol without recitation of additional method steps.  Dependent claims 3-6 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transformed yeast for producing 1-octen-3-ol transformed with a recombinant vector comprising the nucleotide sequence of any of SEQ ID NOs: 9-11 encoding lipoxygenase and the nucleotide sequence of SEQ ID NO: 12 encoding hydroperoxide lyase, and method for producing a transformed yeast for producing 1-octen-3-ol comprising the steps of isolating total RNA of pine mushroom and synthesizing cDNA, PCR-amplifying a lipoxygenase gene comprising the nucleotide sequence of any of SEQ ID NO: 9-11 and a hydroperoxide lyase gene comprising the nucleotide sequence of SEQ ID NO: 12 from the synthesized cDNA, inserting the said lipoxygenase gene comprising the nucleotide sequence of any of SEQ ID NO: 9-11 and hydroperoxide lyase gene comprising the nucleotide sequence of SEQ ID NO: 12 into an expression vector, and transforming said expression vector into a yeast; does not reasonably provide enablement for any other embodiment as recited in the claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus 
The nature and breadth of the claims encompass any transformed yeast for producing 1-octen-3-ol transformed with a recombinant vector comprising any part of SEQ ID NO: 9, 10, or 11 encoding lipoxygenase of any amino acid sequence and structure and any part of SEQ ID NO: 12 encoding hydroperoxide lyase of any amino acid sequence and structure.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed lipoxygenase and hydroperoxide lyase.
The specification only provides guidance, prediction, and working examples for a transformed yeast for producing 1-octen-3-ol transformed with a recombinant vector comprising the nucleotide sequence of any of SEQ ID NOs: 9-11 encoding lipoxygenase and the nucleotide sequence of SEQ ID NO: 12 encoding hydroperoxide lyase, and method for producing a transformed yeast for producing 1-octen-3-ol comprising the steps of isolating total RNA of pine mushroom and synthesizing cDNA, PCR-amplifying a lipoxygenase gene comprising the nucleotide sequence of any of SEQ ID NO: 9-11 and a hydroperoxide lyase gene comprising the nucleotide sequence of SEQ ID NO: 12 from the synthesized cDNA, inserting the said lipoxygenase gene comprising the nucleotide sequence of any of SEQ ID NO: 9-11 and hydroperoxide lyase gene comprising the nucleotide sequence of SEQ ID NO: 12 into an 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed lipoxygenase and hydroperoxide lyase from any biological source, obtaining the encoding nucleotide sequence for the  lipoxygenase and hydroperoxide lyase, transforming any yeast with the encoding nucleotide sequences, and determining whether the transformed yeast can produce producing 1-octen-3-ol.  In the alternative, undue amount of trial and error experimentation which includes making nucleotide substitutions, additions, deletions, and combinations thereof to any of SEQ ID NOs: 9-12; searching and screening for polypeptides that have lipoxygenase and hydroperoxide lyase activity; transforming any yeast with the encoding nucleotide sequences, and determining whether the transformed yeast can produce producing 1-octen-3-ol.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Claims 2-6 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0092284 (07/23/2014; IDS filed 08/20/2020).
For the reasons stated above the claim is not limited to any specific nucleotide sequence encoding a hydroperoxide lyase and any specific nucleotide sequence encoding a hydroperoxide lyase.
KR 10-2014-0092284 teaches an Escherichia coll strain transformed with a vector carrying a lipoxygenase encoding gene having the nucleotide sequence of SEQ ID NO: 1, which is of 99% identity (3159/3160) with SEQ ID NO: 9 of claim 1 and a hydroperoxide lyase encoding gene having the nucleotide sequence of SEQ ID NO: 3, which is of 100% identity (1557/1557) with SEQ ID NO: 12 of claim 1, stating that lipoxygenase and hydroperoxide lyase are enzymes playing critical roles in the biosynthesis of 1-octen-3-ol, which is a main component responsible for the perfume of Tricholoma matsutake (see paragraphs [0008], [0011],    [0014],    [0021], and [0043]).  See document Incoming Written Opinion of the ISA dated 08/20/2020. Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-.

KR 10-2014-0092284 teaches an Escherichia coll strain transformed with a vector carrying a lipoxygenase encoding gene having the nucleotide sequence of SEQ ID NO: 1, which is of 99% identity (3159/3160) with SEQ ID NO: 9 of claim 1 and a hydroperoxide lyase encoding gene having the nucleotide sequence of SEQ ID NO: 3, which is of 100% identity (1557/1557) with SEQ ID NO: 12 of claim 1, stating that lipoxygenase and hydroperoxide lyase are enzymes playing critical roles in the biosynthesis of 1-octen-3-ol, which is a main component responsible for the perfume of Tricholoma matsutake (see paragraphs [0008], [0011], [0014], [0021], and [0043]).  KR 10-2014-0092284 teaches total RNA of Tricholoma matsutake is isolated and used to synthesize cDNA from which a lipoxygenase gene and a hydroperoxide lyase gene are amplified by PCR, and the amplified lipoxygenase and hydroperoxide lyase genes are cloned into a vector which is then transformed into E. coli and incubated to prepare a transformed E. coil strain (see paragraphs [0023]-[0025] and [0028]-[0043]); and recombinant microorganisms transformed with lipoxygenase and hydroperoxide lyase genes including yeast can be used to produce l-octen-3-ol (see paragraphs [0025] and [0026]).  See document Incoming Written Opinion of the ISA dated 08/20/2020.  The teachings of the reference differ from the claims with respect to the method for preparation of transformed yeast in which lipoxygenase gene and hydroperoxide lyase gene clones are inserted into respective yeast expression vectors and transformed into yeast which is then cultured.

US20060156430 teaches a method for preparation of a transformed yeast strain producing 1- octen-3-ol by cloning a target gene into a yeast expression vector, transforming the vector into a yeast, and culturing the transformed yeast to produce l-octen-3-ol (see entire publication and claims especially paragraphs [0004] and [0116]; and claims 12 and 30).

US20100313309 teaches the use of pYES3/CT vector and pYES2/CT vector as the yeast expression vectors (see entire publication and claims especially paragraph [0436])

Therefore, it would have been obvious to one of ordinary skill in the art before the 



Conclusion

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652